Citation Nr: 0107594	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty from June 1969 to October 
1972 and from February 1974 to June 1976.  

I have reviewed the record and find that additional 
development is necessary to clarify the current record.  In 
particular, I note that the veteran's claims file contains a 
June 1999 Compensation and Pension Examination Request 
Worksheet that indicates that a general medical examination 
and a PTSD examination were requested.  The record contains 
the reports of a June 22, 1999 general medical examination 
and a July 30, 1999 eye examination.  The record also 
contains a VA Form 2507 for a PTSD examination of August 6, 
1999, which does not contain examination results.  The record 
does not indicate whether this examination was held and, if 
so, what is the current nature and severity of the veteran's 
PTSD.  Such examination results are necessary.  Although the 
veteran was examined in January 1998, the clinical record 
shows that he was hospitalized in June of that year.  Thus, a 
post-hospitalization evaluation would enhance the Board's 
understanding of the veteran's current disability picture.  
If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

Any available reports of evaluation and treatment since June 
1998 would also be helpful for the purpose of rating the 
veteran's PTSD.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should take all appropriate 
action to obtain additional reports of 
inpatient or outpatient treatment 
provided to the veteran for his service-
connected PTSD.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  The RO should take all appropriate 
action to obtain a copy of the report of 
the August 6, 1999 PTSD examination. If 
the report cannot be obtained, or if the 
examination was not conducted, the RO 
should document this and should schedule 
the veteran for another examination to 
determine the current nature and severity 
of his PTSD.  All indicated special 
studies and tests should be accomplished.  
The veteran's claims folder should be 
made available to the examiner.

3.  The RO then should review the 
veteran's claim for an increased rating 
for PTSD in light of the additional 
development.  If the benefits sought on 
appeal are not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



